Title: To Thomas Jefferson from Frank Nash, 4 February 1804
From: Nash, Frank
To: Jefferson, Thomas


               
                  Dear friend
                  on or before 4 Feb. 1804
               
                what delight did you see daylight at midnght yong at my sight but however others has thought that it might be daylight before night as well as at midnight but dear Sir it must be that what is wright is wright whether it be midnig or at daylight but if you please you will keep your pleasures allike untto the day as well as the night or shall I be with a flight
               Dear friend if it is to se the land and sea I would sea them free as I might du I would sea them free by daylight tu but if I should sail on the sea I would sail on the sea as I might tu but if I should travel on on the lanand I would travel on the land as I might du du mind daylylight and let midnight be out of sight
               
                  Frank Nash
               
               
                  Tomorrow Tomorrow put eth Its tender leaves and seth what shall I be why if it was for time why if it ws pleasures why if it was for treasures why if it was for wisdom why if it was for want why if it was for wit why if if heavene be of want and likewise wit yet your wayays cannot be allways wise you prove friendly but it is to be what I might be but like a fool I am as I might be and so from day light till till night as
                  Bears and lions Delight to growl and fight for it is thier too but children you should not [learey] each other echothers to
                  Silver and gold its cullous [hoth] If win gold [tu my Reply] Say this or I say america 
                  amen
               
            